Dear Chief Cazas:
This office is in receipt of your request for an opinion of the Attorney General in regard to the legality of placing political signs on a public vehicle.  You indicate the vehicle was purchased by the City of Plaquemine and is assigned to an elected public official.
Relative to this inquiry, we find R.S. 18:1470 is pertinent wherein it provides as follows:
  Notwithstanding any other provision of law to the contrary, political campaign signs shall not be erected, displayed or posted on publicly owned property or right of way, or to  or on any public utility pole or stanchion.
We find this statute prohibits displaying of a political sign on a vehicle  purchased by the city as "publicly owned property", and would not be restricted to immovable property.
Moreover, we note that in prior opinions this office found bumper sticks to be political signs in concluding that neither a Justice of the Peace nor a Classified Civil Service employee could drive automobiles with campaign bumper stickers since neither could engage in any political activity for candidates for elective office, Atty. Gen. Op. Nos. 83-510, 79-918.
We hope this sufficiently answers your request.
Sincerely yours,
                         RICHARD P. IEYOUB ATTORNEY GENERAL
                         By: __________________________ BARBARA B. RUTLEDGE Assistant Attorney General